Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 1 of 10 PagelD# 498

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

Emmitt G. Roscoe, Jr., )
Plaintiff, )
)

Vv. ) 1:18cv1608 (TSE/MSN)
)
Lieutenant Curry, et al., )
Defendants. )

MEMORANDUM OPINION

 

Plaintiff Emmitt G. Roscoe, Jr., a Virginia inmate proceeding pro se, brings this civil-
rights suit under 42 U.S.C. § 1983, against three correctional officers at Sussex I State Prison
(“Sussex I”), claiming violations of his First and Eighth Amendment rights, and a supplemental
state law claim under Virginia law. Specifically, Plaintiff claims that on September 29, 2018, in
retaliation for complaining about his treatment at the prison, Officer J. Belshan refused to deliver
one of his meals, and Lieutenant M. Curry and Officer S. Gbeddy assaulted him during his
transfer from the shower to his cell, thus committing unlawful retaliation in violation of the First
Amendment, excessive force in violation of the Eighth Amendment, and assault and battery
under Virginia law.

At issue is defendants’ motion for summary judgment and whether the existing record
warrants judgment as a matter of law in defendants’ favor. [Dkt. No. 41]. Plaintiff received the
notice required by Local Rule 7(K) and Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975) {Dkt.
No. 43], and he has filed a response in opposition [Dkt. No. 56]. Thus, the motion is ripe for

disposition. For the reasons that follow, defendants’ motion must be granted.
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 2 of 10 PagelD# 499

I.

Summary judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). Defendants, pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56, set forth a
statement of material facts that defendants contend are undisputed. In response, plaintiff
substantially complied with his obligations under those Rules by submitting statements of
undisputed and disputed facts, although plaintiff failed to comply with the mandate to cite to
specific record evidence.

Accordingly, the following statement of uncontested facts is derived from a review of
defendants’ statement of undisputed facts, the nonmovant’s response, and the record. !

1. Plaintiff is an inmate incarcerated with the Virginia Department of Corrections, who
was housed at Sussex I on September 29, 2018.

2. Defendant J. Belshan was a corrections officer at Sussex I at all times relevant to this
litigation.

3. Defendant S. Gbeddy was a corrections officer at Sussex | at all times relevant to this
litigation.

4. Defendant M. Curry was a Lieutenant at Sussex | at all times relevant to this litigation.

5. On September 29, 2018, Officer Belshan delivered breakfast trays to the offenders in
the Delta 3 Housing Unit, where plaintiffs cell was located.”

6. While Officer Belshan was distributing breakfast, plaintiff complained to the officer
that he and other inmates were denied opportunities to shower and for recreation and
asked for an informal complaint to grieve those issues.

7. Later on September 29, 2018, plaintiff took a shower in the lower pod of the Delta 3
Housing Unit.

 

' The record of admissible evidence includes plaintiff's verified original complaint [Dkt. No. |] and verified first
amended complaint (‘FAC’) [Dkt. No. 7], which are the equivalent of affidavits opposing summary judgment.
See Goodman v. Diggs, 986 F.3d 493, 498-99 (4th Cir. 2021).

? Defendants’ statement of undisputed facts contains a typographical error in which plaintiff's housing pod is
identified as “Delta 2 Housing Unit,” rather than Delta 3. See {Dkt. No. 51-1, Laboy Suppl. Aff.].
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 3 of 10 PagelD# 500

8. Officer Gbeddy and Lieutenant Curry answered plaintiff's request to be removed from
the shower.

9, Plaintiff was instructed to present his hands to be restrained, and he complied.

10. Lieutenant Curry instructed plaintiff to kneel so leg restraints could be applied;
plaintiff refused.

11. Lieutenant Curry raised plaintiff's arms to cause him to kneel; once plaintiff was on
the ground, Officer Gbeddy applied leg restraints, and the two officers escorted plaintiff
to his cell.
12. N. Laboy is a Sergeant at Sussex I and is not a party to this lawsuit. He reviewed
video footage of Housing Unit Delta 3 from September 29, 2018; the footage shows that
day’s breakfast delivery, as well as plaintiff's removal from the shower that afternoon.
In addition to these uncontested facts, plaintiff has submitted evidence in support of his
claims that on September 29, 2018, Officer Belshan withheld his breakfast and that Lieutenant
Curry and Officer Gbeddy assaulted him. Plaintiff attests, by affidavit, that Officer Belshan
withheld Plaintiff's meal.’ In particular, plaintiff declares that the Officer Belshan did not unlock
the back portion of the tray slot to allow plaintiff to access his meal.’ [Dkt. No. 56-1, Pl. Ex. 7,
Roscoe Aff.]. Plaintiff also submitted an affidavit from another inmate, Ronald J. Mack, who
attests that he heard Officer Belshan tell plaintiff that plaintiff “refused his meal” for being

“verbally disruptive” by complaining. [Dkt. No. 56-1, Pl. Ex. 3, Mack Aff.]. Plaintiff further

contends that, later that morning, he reported Officer Belshan’s actions to Lieutenant Curry and

 

3 Belshan asserts, in an affidavit, that he was assigned to Housing Unit Delta 3, plaintiff's housing unit, on
September 29, 2018, but he does not recall whether he had been tasked with delivering meals that day. [Dkt. No. 42-
1, Def. Ex. A, Belshan Aff. | 4]. He declares that, “[h]ad 1 been assigned to deliver meals to that housing unit, |
would not have denied any offender their meals, including offender Roscoe.” [ld. § 5). Because Belshan does not
have a specific recollection of delivering meals on that day and taking the facts in the light most favorable to the
nonmovant, plaintiff's account is presented here.

+ The video footage shows Officer Belshan approach each cell with the breakfast cart, but the viewer cannot see
whether the officer unlocked the back portion so that plaintiff could actually access his breakfast tray. [Dkt. No. 42-
4, Def. Ex. D, Laboy Aff. & Enclosure A (Video)].
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 4 of 10 PagelD# 501

asked for a formal complaint. Plaintiff asserts that Curry responded, “if [Plaintiff] did not let it
go that he would personally make it his duty to make Plaintiff Roscoe wish that he had left it
alone.” [Dkt. No. 1, Compl. § 14]. Additionally, inmate Mack declares that he overheard this
conversation with Lieutenant Curry. [Dkt. No. 56-1, Pl. Ex. 3, Mack Aff.].

With respect to the shower incident, plaintiff attests in his opposing affidavit that, after
his wrists were cuffed, Curry “began to use joint manipulation with force jacking Plaintiff
Roscoe’s arms so high in the air Plaintiff began to scream and holler out in pain.” [Dkt. No. 1,
Compl. J 17]. Next, plaintiff declares, Curry ordered plaintiff to kneel and, when plaintiff
refused, the officers slammed him on his head. Plaintiff says he was struck so hard that he
temporarily lost consciousness and then “lay on the shower floor crying in pain and visibly
injured.” [Id.].

As mentioned supra, in addition to affidavits, Lieutenant Curry and Officer Gbeddy
submitted surveillance video capturing their engagement with plaintiff. The video—which is not
accompanied by audio—shows a four-minute encounter between plaintiff and Officer Gbeddy
and Lieutenant Curry, beginning at 4:31 pm, when the officers approach the shower, and ending
at 4:35 pm, when the officers secure plaintiff in his cell. The video largely confirms the officers”
affidavits describing their encounter with plaintiff. Although the video has no audio, the officers
cannot be seen raising plaintiff by his arms “high in the air,” as plaintiff contends, nor can they

be seen slamming plaintiff on his head.°

 

5 Plaintiff's allegations in his FAC, as set forth supra, attempt to dispute the statement of undisputed facts set forth
by defendants. Plaintiffs self-serving statements are largely unsupported by the video. Although the court must
view genuinely disputed facts in the light most favorable to the nonmovant, the court “need not accept the legal
conclusions drawn from the facts” and “need not accept as true unwarranted inferences, unreasonable conclusions,
or arguments.” Kloth v. Microsoft Corp., 444 F.3d 312, 319 (4th Cir. 2006) (omitting quotation). More specifically,
the Fourth Circuit has held that “when a video ‘quite clearly contradicts the version of the story told by [the
plaintiff] . . . so that no reasonable jury would believe it, a court should not adopt {the plaintiffs] version of the facts
for purposes of ruling on a motion for summary judgment.’” Witt v. W. Va. State Police, Troop 2, 633 F.3d 272, 276
(4th Cir. 2011) (quoting Scott v. Harris, 550 U.S. 372, 278 (2007)). District courts applying these decisions have

4
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 5 of 10 PagelD# 502

II.

Defendants move for summary judgment on each of plaintiff's claims, arguing that the
undisputed record does not demonstrate (i) that Officer Belshan retaliated against plaintiff for
complaining about prison conditions by withholding his breakfast; (ii) that Officer Gbeddy and
Lieutenant Curry retaliated against plaintiff for complaining about prison conditions by
assaulting him in the shower, which, in turn, (a) amounted to excessive force in violation of the
Eighth Amendment, and (b) assault and battery under Virginia law. Summary judgment is
warranted “if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine if
a reasonable jury could return a verdict for the nonmoving party,” and “{a] fact is material if it
might affect the outcome of the suit under the governing law.” Hupp v. Cook, 931 F.3d 307, 317
(4th Cir. 2019) (internal quotation marks and citations omitted). At the summary judgment stage,
courts must view the evidence, and draw all inferences, in the light most favorable to the
nonmovant. See E.W. by T.W. v. Dolgos, 884 F.3d 172, 178 (4th Cir. 2018).

HI.

An Eighth Amendment claim for excessive force has an objective and subjective
component. Brooks v. Johnson, 924 F.3d 104, 112 (4th Cir. 2019). An inmate must demonstrate
that the defendant officer (1) applied more than de minimis force (the objective component), and
(2) applied that force “maliciously and sadistically for the very purpose of causing harm” (the

subjective component). Id. at 112-13 (quoting Whitley v. Albers, 475 U.S. 312, 320-21 (1986)).

 

also held that, particularly in light of video evidence, a plaintiff's self-serving narration of the force used against him
are precisely the type of “unwarranted inferences” that a court need not accept as fact. Wilson v. Hall, No. 7:09-cv-
503, 2010 WL 2038907 (W.D. Va. May 20, 2010) (citing Kloth, 444 F.3d at 319); see also Lowe v. Matheney, No.
13-22416, 2015 WL 5795870 at * 3 (S.D. W. Va. Sept. 20, 2015) (Finding that “(t}he video submitted by the
Defendants wholly contradicts the Plaintiff's allegations, warranting summary judgment.”).

5
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 6 of 10 PagelD# 503

Absent direct evidence of malicious intent, it can be inferred by analyzing the following four

factors:

(1) the need for the application of force; (2) the relationship between the need and

the amount of force that was used; (3) the extent of any reasonably perceived

threat that the application of force was intended to quell; and (4) any efforts made

to temper the severity of a forceful response.

Dean v. Jones, 984 F.3d 295, 302 (4th Cir. 2021) (internal citations and quotation marks
omitted). The subjective component is not satisfied when an officer applies force “in a good faith
effort to maintain or restore discipline.” Id. (quoting Whitley, 475 U.S. at 320).

Here, defendants argue that they applied the force necessary to apply leg restraints to
plaintiff when removing him from the shower, and, thus, their actions did not amount to
excessive force. Plaintiff concedes that he refused to kneel so the officers could apply leg
restraints. But plaintiff asserts that factual disputes as to the amount of force Officer Gbeddy and
Lieutenant Curry applied preclude summary judgment. Plaintiff is incorrect. The video evidence
is sufficiently conclusive to support summary judgment and, even assuming arguendo that the
video evidence is not conclusive, the undisputed facts reveal that plaintiff has failed to meet his
burden.

As an initial matter, the video footage does not support plaintiff's assertion that the
officers “jacked” his arms high in the air or slammed him on his head such that his “head hit the
floor and bounced back up.” [Dkt. No. 7, FAC 4 31]. Although the footage was taken from far
away, the video does not show plaintiff's hands high above his head, nor does the video show the
officers slamming plaintiff's head on the ground. And “[w]hen opposing parties tell two different
stories, one of which is blatantly contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts for purposes of ruling on a motion for

summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). Although the video footage does
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 7 of 10 PagelD# 504

not clearly show exactly what happened in the shower, at a minimum it does not support
plaintiff's version of the incident.

Moreover, even assuming arguendo that the defendant officers applied more than de
minimis force, plaintiff has not met his burden under the subjective component to demonstrate
that the force was applied maliciously and sadistically for the purpose of causing harm.
“Corrections officers act in a good faith effort to maintain or restore discipline—that is, with a
permissible motive . .. when they attempt to preserve internal order by compelling compliance

with prison rules and procedures.” Brooks, 924 F.3d at 113. Here, it is undisputed that Plaintiff

 

refused to comply with the defendant officers’ orders to kneel so that leg restraints could be
applied. Thus, the officers acted permissibly when they applied force to obtain Plaintiff's
compliance with prison rules. To the extent the officers applied joint manipulation and raised
Plaintiff's hands, such force was reasonable in relation to securing Plaintiff's compliance to
kneel. Finally, the officers tempered the severity of their response by beginning with verbal
orders and adding physical force only when Plaintiff refused to comply. Indeed, courts have
found that officers acted constitutionally when those officers applied more severe force—like
chemical agents—in similar situations. See Jennings v. Mitchell, 93 F. App’x 723, 724-25 (6th
Cir. 2004) (concluding that officer did not apply excessive force when officer applied chemical
spray to inmate who repeatedly refused order to exit shower); Canada v. Booth, No. 7:07-
CV00421, 2008 WL 1969499, at *7 (W.D. Va. May 6, 2008) (finding no excessive force when
officer sprayed chemical agent on inmate who refused to direct order to enter cell). Lieutenant
Curry and Officer Gbeddy are therefore entitled to summary judgment on the Plaintiff's

excessive force claim.
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 8 of 10 PagelD# 505

IV.

Defendants next argue that they are entitled to summary judgment on plaintiff's claims
for First Amendment retaliation based on the breakfast and shower incidents. Defendants first
argue that the video footage “affirmatively demonstrates that Offender Roscoe was not denied a
breakfast tray.” [Dkt. No. 42, Def. Br. in Support of Summ. J., at 11]. Second, defendants
similarly argue that “[t]he video footage affirmatively demonstrates that excessive force was not
used on Offender Roscoe.” [Id. At 12].

To state a First Amendment retaliation claim, “a plaintiff must allege that (1) he engaged
in protected First Amendment activity, (2) the defendant took some action that adversely affected
his First Amendment rights, and (3) there was a causal relationship between his protected
activity and the defendant’s conduct.” Martin v. Duffy, 977 F.3d 294, 299 (4th Cir. 2020)
(internal quotation marks, brackets, and citation omitted). After defendants filed their motion for
summary judgment, the Fourth Circuit in Martin adopted a burden-shifting framework to
evaluate the causation element in prisoner retaliation claims. Now, “[o]nce a plaintiff establishes
his protected conduct was a substantial or motivating factor in the defendant’s decision to take
adverse action, the defendant is appropriately tasked with explaining why her decision was not
animated by retaliatory motives.” Id. at 301. This new framework for the analysis of the
causation element is of no moment here because the undisputed material facts demonstrate that
plaintiff did not suffer the requisite adverse action—an element that plaintiff must prove before
the burden shifts to defendants—during breakfast and in the shower. Each alleged incident will
be addressed in turn.

First, contrary to defendants’ assertion, the video does not definitively establish that

plaintiff received his breakfast tray from Officer Belshan. Although the officer can be seen
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 9 of 10 PagelD# 506

bringing the breakfast cart to each cell, plaintiff avers that Belshan did not unlock the back
portion of the tray slot so that plaintiff could access the tray. In viewing the video, it cannot be
seen whether Belshan, indeed, makes the tray accessible to plaintiff. Thus, the video does not
conclusively contradict plaintiffs account and its contents cannot trump plaintiff's affidavit.
Nevertheless, even if the plaintiffs version of events were accepted, Officer Belshan did not take
any action that adversely affected plaintiff's First Amendment rights. “[A] plaintiff suffers
adverse action if the defendant’s allegedly retaliatory conduct would likely deter ‘a person of
ordinary firmness’ from the exercise of First Amendment rights.” Martin v. Duffy, 858 F.3d 239,
249 (4th Cir. 2017). As a sister court appropriately held, “missing one... meal . . . [does not]
constitute such adversity that a ‘person of ordinary firmness’ would be deterred . . . from filing
future grievances of lawsuits.” See Edwards v. Scarberry, No. 7:19cv288, 2019 WL 2570533, at
*3 (W.D. Va. June 21, 2019).

With respect to the shower incident, to be sure an assault as plaintiff describes would
likely deter a person of ordinary firmness from exercising his First Amendment rights. See e.g.,
Burke v. Browns, 653 F. App’x 683, 702 (11th Cir. 2016) (concluding that “[bJeing slammed
face-first into the ground for filing a grievance would likely deter ‘a person of ordinary firmness’
from filing future grievances”). But as discussed supra, the video evidence does not support
plaintiff's version of events. Moreover, the undisputed evidence demonstrates that the defendants
use of force was reasonable and justified based on plaintiff's failure to comply with the officers’
commands. Plaintiff therefore cannot show that he suffered an adverse action. Accordingly,

summary judgment must be granted to defendants on the First Amendment retaliation claims.
Case 1:18-cv-01608-TSE-MSN Document 57 Filed 03/26/21 Page 10 of 10 PagelD# 507

V.

Finally, defendants urge the Court to decline to exercise supplemental jurisdiction over
the remaining state law claim for assault and battery. Federal courts may decline to exercise
supplemental jurisdiction over a state-law claim after dismissing all claims over which it has
original jurisdiction. 28 U.S.C. § 1367(c)(3). Accordingly, supplemental jurisdiction will be
declined. See Yashenko v. Harrah’s NC Casino Co., 446 F.3d 541, 553 n.4 (4th Cir. 2006)
(“Once a district court has dismissed the federal claims in an action, it maintains ‘wide
discretion’ to dismiss the supplemental state law claims over which it properly has supplemental
jurisdiction.”) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 353-54 (1988)).

VI.

For the reasons set forth above, Defendants’ motion for summary judgment will be
granted.

An appropriate order will issue separately.

The Clerk is directed to provide a copy of this Opinion to plaintiff and to counsel of
record for defendants.

Alexandria, Virginia
March 25, 2021

 

 

Unnied Siates Distrfet Jucge

10
